Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
 
Claims 1, 5, 7, 12 and 14-21 are pending. Claims 2-4, 6, 8-11 and 13 were previously cancelled. Claims 15 and 16 are withdrawn from further consideration as being drawn to a nonelected invention. Claims  17 and 19 are currently amended. Claim 21 is newly added.

The status identifier of claim 15 is incorrect. It should properly read only as “(Withdrawn).”

The rejection of claims 17 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 112
Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The terms  “long chain esters, long chain ethers, long chain alkanes” in claims 18 and 20 (see lines 2-3 of each claim) are relative terms which render the claims indefinite. The terms “long chain esters, long chain ethers, long chain alkanes”  are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 7,  17 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over
Wehner et al. (US 2007/0241306), hereinafter “Wehner” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience. 
	Wehner teaches a biodegradable composition comprising 1,3-propanediol and an ingredient, and further comprising a composition like personal care product, a cosmetic, a detergent, among others, wherein said 1,3-propanediol is biologically-derived 1, 3-propanediol (Bio-PDO) (see paragraphs [0011] and [0020]).  The Bio-PDO can be part of or the sole glycol sorbitol or polyethylene glycol (which are polyhydric alcohols), and wherein the emollient is a mineral oil (underlinings supplied; see paragraph [0712]). Wehner also teaches that the Bio-PDO concentration ranges in shaving preparations such as shaving lotions, shaving cream (brushless), etc., are from about 0.001% to about 50% (see paragraph [0088]). Wehner, however, fails to specifically disclose a dispersal composition, i.e., a water-in-oil emulsion, say as in Example 50 wherein the polar solvent, i.e., Bio-DPO and sorbitol are present in an amount of at least 25 wt% of the water-in-oil emulsion, and the limitation “dispersal composition having enhanced dispersion upon contact with water of nonwoven substrate materials formed from fibers coated with a binder material and on which the dispersal composition is loaded” as recited in claim 1; and the amount of the oil phase in the dispersal composition, i.e., water-in-oil emulsion, i.e., at least 25 wt% of the composition, as recited in claim 17. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated biologically-derived 1,3-propanediol (Bio-PDO) in its optimum amount into the water-in-oil emulsion in Example 50 which already prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding the limitation “dispersal composition having enhanced dispersion upon contact with water of nonwoven substrate materials formed from fibers coated with a binder material and on which the dispersal composition is loaded” in claim 1, please note that this limitation occurs in the preamble and is considered an “intended use.” A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). 
	Regarding the amount of the oil phase in the dispersal composition, i.e., water-in-oil emulsion, considering the Wehner teaches from 4-20 wt% emollient like mineral oil in paragraph [0712], a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap, 20 wt% vs 25 wt%,  but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claims 12, 14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wehner as applied to claims 1, 5, 7,  17 and 18  above, and further in view of Dutkiewicz et al. (US 2015/0135457, already of record), hereinafter “Dutkiewicz.”
	Wehner teaches the features as discussed above.  As discussed above, the Bio-PDO can be part of or the sole glycol component of personal care and cosmetic compositions (see paragraph [0071]); some examples of typical personal care and cosmetic compositions include skin care composition, skin cleansing composition, wet wipe, among others (see paragraph [0076]); and one example of vehicle for skin product formulations include water-in-oil emulsion (W/O) (see paragraph [0093]), which comprises a cleaning composition like surfactant (see paragraph [0095]). In addition, Wehner teaches baby products such as wipes wherein the preferred Bio-PDO (biologically-derived 1, 3-propanediol) concentration ranges from about 0.1% to about 25% by weight (see paragraphs [0020] and [0078]).  Wehner, however, fails to disclose a cleaning wipe comprising a substrate formed from fibers coated with a binder 
	Dutkiewicz, an analogous art, teaches a dispersible, nonwoven multistrata wipe materials which include, but not limited to, one, two, three, or four layers, the layers contain cellulosic fibers and a binder, and the dispersible, nonwoven multistrata wipe is stable in a wetting liquid and flushable in use (see abstract).  In some embodiments, the dispersible, nonwoven wipe material includes at least one layer of cellulosic fibers, wherein at least a portion of the layer is coated with a binder (see paragraph [0016], page 2). Suitable binders include, but are not limited to, liquid binders and powder binders (see paragraph [0100], page 8). Suitable binders include polyvinyl alcohol-polyvinyl acetate blends and carboxymethyl cellulose, among others (see paragraph [0101], page 9). Powder binders also include polyvinyl alcohol and polyvinyl acetate, among others (see paragraph [0104], page 9). The cellulose fibers also comprise modified cellulose fibers which are also treated with a polyvalent cation-containing compound, for example, salt of magnesium or calcium, among a few selections (see paragraphs [0079]-[0080], page 5). The nonwoven wipe material is loaded with a wetting liquid, such as for example a lotion (see paragraph [0137], page 12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized as the substrate of the baby wipes of Wehner the wipe materials of Dutkiewicz, as discussed above, because said wipe of Dutkiewicz prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding the amount of the oil phase in the dispersal composition, i.e., water-in-oil emulsion, considering the Wehner teaches from 4-20 wt% emollient like mineral oil in paragraph [0712], a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap, 20 wt% vs 25 wt%,  but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Response to Arguments
Applicant's arguments filed on January 28, 2022 have been fully considered but they are not persuasive.
	With respect to the rejection of claims 1, 5, 7,  17 and 18 under 35 U.S.C. 103 as being unpatentable over Wehner, Applicant argues that there is no teaching in Wehner that the amount of up to 50% by weight of the 1,3-propanediol in shaving creams is applicable to shaving creams formed as W/O emulsions. Applicant also argues that the teaching of Wehner from paragraph [0095] regarding the amount of 1,3-propanediol utilized in skin products, such as shaving cream, states specifically that for a W/O emulsion skin product, the maximum amount of 1,3-prpanediol present in the emulsion is between 0.5 to 15% by weight. Applicant also argues that there is no suggestion in Wehner to add 1,3-propanediol to the W/O shaving cream formulation of Example 50.
	The Examiner respectfully disagrees with the above arguments because it is clear from Wehner from paragraph [0088] that the shaving preparations such as, for example shaving cream, comprise Bio-PDO, i.e., biologically-derived 1,3-propanediol,  from about 0.001% to about 50%, as the broad range, which overlaps the “at least 25% w/w 1,3 diol” of the present claim 1. While Wehner teaches a typical W/O skin product formulation in paragraph [0095] which may include 45%-80% surfactant, 0.5-5% emulsifier, 0.5-15% Bio-PDO and 20%-50% water, please note that this W/O skin product is not limited to a shaving cream. In Example 50, Wehner teaches a water-in-oil emulsion brushless nonlathering shaving cream which comprises 4-15 wt% long-chain fatty alcohol (lauryl, stearyl, cetyl, myristyl), 1-10 wt% surfactant, 1-10 wt% wetting agent and 4-20 wt% emollient (mineral oil). It should be noted that Example 50, which 
	With respect to the rejection of claims 12, 14 and 19-21 under 35 U.S.C. 103 as being unpatentable over Wehner as applied to claims 1, 5, 7,  17 and 18  above, and further in view of Dutkiewicz, Applicant argues that, as discussed previously regarding the rejection of claim 1, the subject matter of the dispersal composition is not shown or suggested by Weber. Applicant also argues that there is no other teaching or suggestion in Wehner that the amount of up to 25% by weight of the 1,3-propanediol in baby products as disclosed in paragraph [0078]  is applicable to baby products formed as W/O emulsions. 
	The response above and the reasoning in paragraph 9 apply here as well.
	 
	                                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                   /LORNA M DOUYON/                                                                                   Primary Examiner, Art Unit 1761